Concurring Opinion.
Egan, J.
I do not think that the possession or exercise of any office for which that qualification is not required constitutes one “ learned in the law,” in the sense in which it is used in the constitution as a necessary qualification for a district judge.
It is not pretended that the defendant ever obtained a license, eo nomine, to practice law either in Louisiana or elsewhere. There is no question in this case of the power, or exercise of the power of the Board of Administrators of the University of Louisiana, to confer honorary degrees of any class upon a person not a student, nor of the effect of such degrees when conferred. The evidence in this record, which is furnished by the defendant himself, shows that he was a student of the University, that he was examined for his degree by the professors constituting the Faculty, and, failing to pass a satisfactory examination, that he was rejected by the Faculty, who refused to recommend him to the Board of Administrators as one qualified to receive his diploma or to sign his diploma in accordance with the law and the usual rules of the University, when a student has passed a satisfactory examination p but that notwithstanding this rejection and failure of the defendant to be pronounced qualified or “ learned in the law,” by those who are most competent to do so, and whose exclusive province it is so to pronounce, the Board of Administrators undertook to pass and did pass a resolution, that his degree be conferred upon him. Upon this resolution alone the defendant rests his right, not only to a diploma, to his degree of bachelor of laws, but he further claims that that resolution of the Board *105of Administrators of itself, and without any thing further, constitutes him learned in the law, and entitles him to practice law in all the courts of Louisiana. The law creating the University and regulating its departments and powers, R. S. 1870, sec. 1360, provides that all diplomas granted by them, (i> e. the Board of Administrators) shall be signed by the president of the University, the chairman of the board, and the professors of the department in which the student may have graduated, and by such other officers of the University as may be provided for by the laws of the University, and that it must be under the seal of the University. Sec. 1359.
This, then, is the evidence of graduation, of a degree conferred, which is contemplated and provided for by law, and which is in contemplation of every student who enters the portals of the University. Can it be said, then, that the degree is complete, and that all the rights and privileges derived from it exist till all this evidence of concurring will on the part of the officers of the University is obtained ? If the defendant was really entitled to his degree and to have the diploma executed and delivered to him, when so much depended upon it why did he not present himself before the courts and compel its execution and delivery, and why, if the resolution of the board, upon which alone he relies, had all the effect of the diploma, which it simply directed to be conferred, did he not present himself with it before this court and have the judicial recognition of his right to practice law, which the law' contemplates, R. S. Ill and 112, in conjunction with which the provisions of article 127 must be read, as they are all on the .same subject-matter — parts of the same statute — and must be construed in harmony ?
The University of Louisiana was established as an institution of learning, with a faculty of learned men in each department, with a prescribed course of study, in each of which proficiency (i. e.) learning, in which that faculty are made by the very terms and by the evident intent and reason of the law,-“ exclusive” judges. See R. S. section 1368.
The only power of the administrators, many of whom are not themselves learned in any department, is to grant the diploma after the student shall have passed his examination before the learned professors, and has been by them recommended for his degree. It is true that the Board of Administrators have the duty and power under the law to appoint a president and professors, but once that appointment has been made, that power is exhausted, unless a vacancy occurs, and once they receive their appointments, the independent and exclusive powers and duties of the professors are as clearly established aDd defined as those of the administrators themselvfes, of whom as to these powers the faculty is as independent as is the Board of Administrators of them. The very objects and aims of the University would be subverted were the theory *106of the defendant to prevail that the examination by the faculty means nothing — that the prescribed course of study means nothing — and that a mere 'whim, a caprice of a board, in large part composed of men not themselves qualified for the task, should be able, against the protest of those who are especially qualified, to confer the honors of the institution upon the faithful and competent and the unfaithful and incompetent student alike. The absurdity of such an argument is apparent. The practice of all institutions of learning is against it, and the particular act of which the defendant claims the benefit was not only without warrant' of law, but directly in the teeth of the spirit and letter of the law and a fraud upon it.
Eor these reasons, in addition to those given in the opinion of the Chief Justice, I concur in the decree in this case.
'This opinion is intended to be applicable to both cases versus the same defendant.